Citation Nr: 0012240	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-17 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a hip disability, 
claimed as hip pain with arthritis.

3.  Entitlement to service connection for a disability, 
manifested by shortness of breath, to include as secondary to 
tobacco use.  

4.  Entitlement to service connection for a disability, 
manifested by throat irritation, to include as secondary to 
tobacco use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, service connection 
for the claimed disabilities was denied.  


FINDINGS OF FACT

1.  Tinnitus is not currently shown.

2.  A hip disability is not currently shown.

3.  A disability manifested by shortness of breath is not 
currently shown.

4.  A disability manifested by throat irritation is not 
currently shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A claim for service connection for a hip disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  A claim for service connection a disability manifested by 
shortness of breath is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).

4.  A claim for service connection a disability manifested by 
throat irritation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court), formerly the United 
States Court of Veterans Appeals, issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

I.  Service Connection for Tinnitus

The veteran contends that he has tinnitus, which he 
attributes to his active duty service.  He contends that he 
developed tinnitus following exposure to noise including 
tanks, am-tracs, small arm fire, machine gun fire, and 
artillery.  With regard to this claim for service connection, 
the determinative issues presented are (1) whether the 
veteran had tinnitus during service; (2) whether he currently 
has tinnitus; and if so, (3) whether his current tinnitus is 
etiologically related to his inservice tinnitus. 

After a review of the veteran's claims folder, the Board 
finds that his contentions are not supported by the evidence.  
Post service medical evidence does not show that that the 
veteran currently has tinnitus.  In April 1997, the veteran 
was afforded a physical examination in conjunction with his 
separation from active duty.  The examination report is 
negative for any complaint, diagnosis or treatment for 
tinnitus.  Similarly, a VA audio examination indicates that, 
while the veteran experienced bilateral hearing loss, he did 
not report tinnitus.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 1998, the veteran indicated that he 
currently has persistent tinnitus that, while not a 
continuous ringing, is bothersome and comes and goes 
frequently.  He believes that it "was probably incurred 
while on rifle and pistol ranges and through combat firing 
where no ear protection could be used."  He also stated that 
he had served with an M1 tank battalion during the Persian 
Gulf Conflict.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a current diagnosis of tinnitus.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the diagnosis of any current tinnitus to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
tinnitus could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

II. Service Connection for a Hip Disability

The veteran contends that he has a hip disability, manifested 
by hip pain and arthritis, which he attributes to his active 
duty service.  With regard to this claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had a hip disability or injury during 
service; (2) whether he currently has a hip disability; and 
if so, (3) whether his current hip disability is 
etiologically related to his inservice hip disability or 
injury.

After a review of the veteran's claims folder, the Board 
finds that his contentions are not supported by the evidence.  
Post service medical evidence does not show that that the 
veteran currently has a hip disability.  A December 1997 VA 
general medical examination report indicates that that the 
veteran complained of pain in his left hip.  On examination, 
there was no tenderness in manipulation of his left hip.  The 
muscle strength in both lower extremities was equal and good.  
Similarly, the circumference of his midthighs and calves were 
found to be equal bilaterally.  Goniometric studies of his 
left hip revealed hip flexion of 0 to 125 degrees, hip 
abduction of 0 to 45 degrees, adduction of 0 to 25 degrees, 
lateral rotation of 0 to 60 degrees, and medial rotation of 0 
to 40 degrees.  Range of motion findings were not recorded 
for the right hip; however, the report noted normal range of 
motion in the right hip.  X-ray evidence of showed normal 
hips bilaterally.  The examiner diagnosed subjective 
complaints of pain, left hip, with a normal physical 
examination, range of motion, and x-rays.  The examiner 
further stated that no pathology was found.  While the 
examiner noted subjective pain, the Court has held that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Accordingly, the Board finds that the post service medical 
evidence does not show a diagnosis of a current hip 
disability for which service connection may be granted. 

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a diagnosis of a hip 
disability for which service connection may be granted.  To 
reiterate, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the presence of any current 
hip disability to be of no probative value.  See Moray. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a hip disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied.  See Edenfield.

III.  Service Connection for a Disability Manifest by 
Shortness of Breath and a Disability Manifested by Throat 
Irritation, to Include as Secondary to Tobacco Use

The veteran contends that he has a disability or disabilities 
manifested by shortness of breath and throat irritation, 
which he attributes to his active duty service.  With regard 
to these claims for service connection, the determinative 
issues presented are (1) whether the veteran had a disability 
or disabilities manifested by shortness of breath or throat 
problems during service; (2) whether he currently has a 
disability or disabilities manifested by shortness of breath 
or throat irritation; and if so, (3) whether his current 
disability or disabilities are etiologically related to his 
inservice disability or disabilities manifested by shortness 
of breath or throat irritation.

The veteran contends that he started using both cigarettes 
and smokeless tobacco after entering active service.  He 
believes that the use of these products has caused marked 
shortness of breath along with throat irritation.  After a 
review of the veteran's claims folder, the Board finds that 
his contentions are not supported by the evidence.  

Post service medical evidence does not show that that the 
veteran currently has a disability or disabilities manifested 
by shortness of breath or throat problems.  A December 1997 
VA general medical examination report indicates that the 
veteran did not appear to be under any acute distress.  The 
mucosa of his mouth was intact.  There was no palpable mass 
in his neck, and his thyroid was not enlarged.  His neck 
veins were not engorged.  His chest was symmetrical, and his 
rib cage displayed normal movement bilaterally.  No wheezes 
or rales were noted in auscultation of the lungs.  The 
veteran stated that he did not have any problems walking long 
distances or climbing several flights of stairs.  His breasts 
were bilaterally symmetrical and normal with no palpable mass 
in either breast.  No respiratory disability or throat 
disability was noted on examination.

Although the veteran contends that he has disability related 
to his 27 year history of smoking a half pack of cigarettes 
daily and 16 years use of smokeless tobacco, he has not 
presented any evidence of a current respiratory or throat 
disability related to his exposure to tobacco.  Without the 
medical training for the rendering of clinical opinions, the 
Board must finds the veteran's contentions with respect to a 
current respiratory or throat disability, to be of no 
probative value.  See Espiritu.  The Board accordingly finds 
that the veteran's claim is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

In finding that the veteran's claim for service connection 
for disabilities manifested by shortness of breath and throat 
irritation, the Board has considered the report of an April 
1997 report of medical history completed by the veteran.  The 
veteran reported a history of shortness of breath.  However, 
to reiterate, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).  The accompanying objective 
examination in April 1997 revealed that the veteran's mouth; 
throat, lungs and chest were normal.  The Court has held that 
evidence simply recorded by a medical examiner, unenhanced by 
the examiner does not constitute competent medical evidence 
satisfying the Grottveit requirement.  Leshore v. Brown, 
8Vet. App. 406, 409 (1995).  Accordingly, the Board finds 
that the veteran's April 1997 statements with regard to the 
existence of a disability manifested by shortness of breath 
are not probative.  Espiritu.

 Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a disability manifested by shortness of breath or throat 
irritation could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  

With respect to the veteran's claims for service connection, 
the Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  However, the claims folder contains 
not reference by the veteran of the existence of any 
information that would be required to complete his 
application for service connection.  The Board also notes 
that its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), does not arise until a claim is shown to be well 
grounded.  As the veteran's claims are not well grounded, a 
duty to assist does not arise.  See Morton.  The Board must 
also point out that the veteran is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.  


ORDER

Service connection for tinnitus is denied.  

Service connection for a hip disability is denied.  

Service connection for a disability manifested by shortness 
of breath is denied.  

Service connection for a disability manifested by throat 
irritation is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

